Citation Nr: 1713259	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-18 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to April 9, 2015, and as 70 percent disabling from that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1972.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A July 2015 rating decision granted a 70 percent rating for PTSD effective from April 9, 2015.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2015 and January 2016, the Board remanded the case for further evidentiary development.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board deeply regrets the additional delay, it finds that this case must again be remanded to obtain outstanding Vet Center treatment records in compliance with its prior remand directives.  

As noted in the Board's prior remands, the record reflects that the Veteran has 
received ongoing treatment at the Corpus Christi Vet Center for many years.  In its January 2015 remand, the Board noted that the most recent Vet Center records associated with the claims file were dated in October 2002, and it remanded the case to obtain more recent treatment records.  However, the records were not added to the claims file.  When the case returned to the Board in January 2016, the Board observed that the Veteran reported in December 2009 that he was being treated at the Vet Center, and, in February 2014, the Veteran stated that he had been receiving treatment at the Vet Center for the past 20 years.  Therefore, the Board remanded the case to obtain Vet Center records dating since October 2002.
Following that remand, Vet Center records were added to the claims file in February 2016.  These records, however, date from January 2010 to February 2016.  The AOJ did not indicate that it was unable to obtain additional records.

Given that the evidence reflects that the Veteran received treatment at the Corpus Christi Vet Center prior to January 2010, remand is required to obtain these treatment records in compliance with the Board's prior remand directives.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).  If the requested records cannot be obtained, the AOJ should document its attempts to obtain the records, place that documentation in the claims file, and notify the Veteran and his representative.

Additionally, updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell, 2 Vet. App. 611.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain records from the Corpus Christi Vet Center dating from October 2002 to January 2010.  If any requested records cannot be obtained, the claims file should be annotated as such, to include any documentation related to the AOJ's attempts to obtain the records, and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from February 2016 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. The AOJ should then review the claims file to ensure substantial compliance with the above-listed remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then, re-adjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




